AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to applicant’s Amendment filed on 12/17/2021 to Application #16/428,415 filed on 05/31/2019 in which Claims 9-10, 14-19 are pending.

Status of Claims
Claims 9-10, 14-19 are pending, of which Claims 9-10, 14-19 are allowable via Examiner’s Amendment.

Applicant’s Most Recent Claim Set of 12/17/2021
Applicant’s most recent claim set of 12/17/2021 is considered to be the latest claim set under consideration by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Leonard Linardakis on December 30, 2021.
 
The application has been amended as follows:

In the Claims:

Claim 10: (Currently Amended)
Regarding Claim 10, in Claim 10 Line(s) 1, replace the phrase:
“wherein the unstructured container”
with the following:
“wherein the unstructured data container”


Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 9-10, 14-19 are considered allowable.

The instant invention is directed to methods for selectively encrypting and decrypting portions of data based on one or more security attributes or security policies.

The closest prior art, as recited, Lewis et al. US Patent Application Publication 2019/0258813 and Lewis et al. US Patent Application Publication 2019/0260753, are 
Regarding Claim 9:
utilizing security attributes or security policies in selectively encrypting and decrypting sections of data by: taking data found in an unstructured data container split into one or more data subgroups, assigning to the data subgroups security attributes or security policies to control access to the unstructured data container, sending a call to an encryption service, with the call including the unstructured data container split into one or more data subgroups and the security attributes or security policies that specific how to selectively encrypt the one or more data subgroups within the unstructured data container based on the one or more security attributes or security policies assigned to each of the one or more data subgroups within the unstructured data container to further obtain an encrypted cipher text of the data subgroups included in the unstructured data container, where different subgroups of data within the one or more data subgroups within the unstructured data container are assigned different security attributes or security policies, and where each data subgroup within the one or more data subgroups that has a different security attribute or security policy assigned is encrypted based on the security attributes or security policies assigned to that data subgroup
When combined with the additional limitations found in Claim 9.

Regarding Claim 15:
utilizing security attributes or security policies in selectively encrypting and decrypting sections of data by: taking data found in an unstructured data container split into one or more data subgroups, assigning to the data subgroups security attributes or security policies to control access to the unstructured data container, sending a call to an encryption service, with the call including the unstructured data container split into one or more data subgroups and the security attributes or security policies that specific how to selectively encrypt the one or more data subgroups within the unstructured data container based on the one or more security attributes or security policies assigned to each of the one or more data subgroups within the unstructured data container to further obtain an encrypted cipher text of the data subgroups included in the unstructured data container,  receiving the encrypted cyphertext from the encryption service; and sending the encrypted ciphertext of the unstructured data container to multiple parties, wherein each party of the multiple parties can only decrypt a portion of the data based on a secret key that was sent to the party
When combined with the additional limitations found in Claim 15.

Regarding Claim 16:
utilizing security attributes or security policies in selectively encrypting and decrypting sections of data by: taking data found in an unstructured data container split into one or more data subgroups, assigning to the data subgroups security attributes or security policies to control access to the unstructured data container, sending a call to an encryption service, with the call including the unstructured data container split into one or more data subgroups and the security attributes or security policies that specific how to selectively encrypt the one or more data subgroups within the unstructured data container based on the one or more security attributes or security policies assigned to each of the one or more data subgroups within the unstructured data container to further obtain an encrypted cipher text of the data subgroups included in the unstructured data container, receiving, at an encryption service, the unencrypted unstructured data container having one or more data subgroups, security attributes or security policies for the unstructured data container, and one or more public keys, selectively encrypting one or more data subgroups within the unstructured data container using the one or more public keys and the one or more security attributes or security policies to generate an encrypted cipher text, accessing the unstructured data container having selectively encrypted one or more data subgroups within the collection of data; and responsive to a request by a first user, sending a call to a decryption service to selectively decrypt the one or more data subgroups within the unstructured data container using a secret key associated with the first user and based on the one or more security attributes or security policies assigned each of the one or more data subgroups within the collection of data, wherein the call includes the collection of data and the one or more security attributes or security policies
When combined with the additional limitations found in Claim 16.

Therefore Claims 9-10, 14-19 of the instant application are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Waters - US_8559631_B1_I: Waters teaches decryption of attribute based encryption.
Waller et al - US_8683602_B2_I: Waller et al teaches multilevel secure object management.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY HOLDER whose telephone number is 571-270-3789.  The examiner can normally be reached on Monday-Friday 10:00AM-7:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw, can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY W HOLDER/
Primary Examiner, Art Unit 2498